The Attorney General of Texas
                                       August 24. 1981
MARK WHITE
Attorney General


                   Honorable James S. McGrath             Opinion No. MU-362
                   Criminal District Attorney
                   Jefferson County, Texas                Re: Termination of county
                   P.O. Box 2555                          employees
                   Beaumont, Texas 77704

                   Dear Mr. McGrath:

                       You ask the question:

                            Does a single commissioner acting as road and
                            bridge administrator have the power to discharge
                            an employee?

                        You have informed us that by "road and bridge administrator" you
                   mean county commissioner acting as ex officio road commissioner
                   pursuant to article 6762, V.T.C.S. This statute was amended by Senate
                   Bill 1242 enacted by the regular session of the sixty-seventh
                   legislature and effective June 16, 1981, when it was signed by the
                   Governor. It now provides that in all counties the members of the
                   commissioners court shall be ex officio road commissioners of their
                   respective precincts. This provision is not automatically effective,
                   but must be adopted by the court pursuant to article 6769, V.T.C.S.

                        Article 6763, V.T.C.S., as amended by Senate Bill 1242, provides
                   in part:

                             Subject to authorization by the commissioners
                             court, each ex otficio road commissioner may
                             employ persons for positions in the conrmissioner's
                             precinct paid from the county road and bridge
                             funds. Each ex officio road commissioner may
                             discharge any county employee working in the
                             commissioner's precinct if the employee is paid
                             from county road and bridge funds.

                        Under the circumstances stated in article 6763, V.T.C.S., a
                   single commissioner acting as ex officio road con@ssioner has power
                   to discharge an employee.




                                             P. 1210
James S. McGrath - Page 2     (MU-362)




     You next ask whether an official appointed by the commissioners
court has power to discharge an employee. You do not inquire about a
particular official, so we must answer in general terms.

     Where the court is statutorily authorized to appoint an official,
there must be statutory authority for the official to hire and fire
employees. Where the legislature has authorized the delegation of the
court's powers, it has done so by express legislation as to the powers
to be exercised by a subordinate. Guerra v. Rodriguez, 239 S.W.2d 915
(Tex. Civ. App. - San Antonio 1951, no writ)(construing article 6713,
V.T.C.S.).    Sf?e, e. .,    V.T;C.S.    art.   4478--4485   (hospital
superintendent). The answer to your question depends in each case on
the statutes defining the powers of the particular official.


                              SUMMARY

              A single county cormnissioneracting as road
         commissioner pursuant to article 6762, V.T.C.S.,
         has the power to discharge an employee paid from
         county road and bridge funds. Whether an official
         appointed by the commissioners court has power to
         discharge an employee depends on the statute
         governing the official in question.

                                         &&




                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
James Allison
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood




                                          p. 1211